Title: From George Washington to Colonel Lambert Cadwalader, 23 November 1778
From: Washington, George
To: Cadwalader, Lambert


  
    D. Sir
    Head Qrs [Fredericksburg, N.Y.] 23 Nor 1778
  
I am to acknowlege your letter of the 7th Ulto which I have this day transmitted the committee of arrangement for their particular consideration.
  
  
  
  You may be assured I shall be very happy if any mode can be settled by you and the Committee, which may give mutual satisfaction, or continue you in the service. I am D. Sir &c.
